Case 1:14-bk-10332         Doc 58      Filed 10/29/18 Entered 10/29/18 16:26:13                Desc Main
                                       Document Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 14-10332
                                                             CHAPTER 13
MARTIN L. JACOBS
                                                             JUDGE JEFFERY P. HOPKINS

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SN SERVICING CORP



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   5      4483                                   $4,794.33           $4,794.33           $4,794.33

Total Amount Paid by Trustee                                                             $4,794.33


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                           Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:14-bk-10332        Doc 58      Filed 10/29/18 Entered 10/29/18 16:26:13               Desc Main
                                      Document Page 2 of 3


                                                                                   CASE NO. 14-10332


                                    CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants registered in
this case at the email address registered with the court and (ii) by ordinary U.S. Mail on October 29,
2018 addressed to:

MARTIN L. JACOBS, 3012 OVERDALE DR., CINCINNATI, OH 45251-4639


SN SERVICING CORP, 323 FIFTH STREET, EUREKA, CA 95501


                                                         /s/ MARGARET A BURKS, TRUSTEE
                                                             MARGARET A BURKS, TRUSTEE
                                                             CHAPTER 13 TRUSTEE
                                                             600 VINE, SUITE 2200
                                                             CINCINNATI, OH 45202
Case 1:14-bk-10332        Doc 58      Filed 10/29/18 Entered 10/29/18 16:26:13               Desc Main
                                      Document Page 3 of 3


    CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

   In addition to paying the pre-petition mortgage arrearage claim(s) totaling $4,794.33 to SN Servicing
Corp, the Trustee also paid post-petition payments as follows:


     $828.88 for the months of MARCH 2014-APRIL 2016 subtotaling $21,550.88;


     $1,001.97 for the months of MAY 2016-APRIL 2017 subtotaling $12,023.64;


     $846.30 for the months of MAY 2017-OCTOBER 2017 subtotaling $5,077.80;


     $872.38 for the months of NOVEMBER 2017 - OCTOBER 2018 subtotaling $10,468.56.

   Debtor(s) must resume the regular mortgage payment beginning with the November 2018 mortgage
payment.
